In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00256-CV


                         IN RE SCOTT ALAN ODAM, RELATOR


         OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS



                                   September 30, 2020

                             MEMORANDUM OPINION
                       Before QUINN, C.J., PARKER and DOSS, J.J.

       Scott Alan Odam petitioned this Court for a writ of mandamus directed at the

Honorable William R. Eichmann, II, 364th District Court, Lubbock County (trial court).

Through the petition, Odam “challeng[es] the improper determination of probable cause

by [the trial court] . . . in Cause No. 2019–417,673, in which petitioner is charged with the

offense of Tampering/Fabricating Evidence.” We deny the petition.

       Mandamus is an extraordinary remedy that will issue to correct a clear abuse of

discretion when there is no other adequate remedy by law. See In re D. Wilson Const.

Co., 196 S.W.3d 774, 780 (Tex. 2006) (orig. proceeding); State ex rel. Healey v.

McMeans, 884 S.W.2d 772, 774 (Tex. Crim. App. 1994) (orig. proceeding). The relator
has the burden to show entitlement to the relief being requested. See Johnson v. Fourth

Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). Part of the burden

consists of providing a record sufficient to establish that entitlement. In re Barclay, No.

07-19-00190-CV, 2019 Tex. App. LEXIS 5481, at *1 (Tex. App.—Amarillo June 28, 2019,

orig. proceeding) (mem. op.). Furthermore, if the relator’s burden is to illustrate an

instance of clearly abused discretion, then, logically, the record must contain evidence

indicating that the trial court either acted or refused to act when requested. Indeed, the

trial court could hardly be charged with abusing its discretion when no one requested it to

act or it had no knowledge of a duty to act. See In re Smith, 279 S.W.3d 714, 715–16

(Tex. App.—Amarillo 2007, orig. proceeding) (stating that a court may not be faulted for

doing nothing when it was unaware of the need to act). Finally, if the relator is complaining

about an act or decision of the trial court, then the record accompanying his petition must

include a certified or sworn copy of 1) the order about which he complains or 2) other

documents showing the matter about which he complains. TEX. R. APP. P. 52.3(k)(1)(A);

In re Lloyd, No. 07-16-00340-CV, 2016 Tex. App. LEXIS 10489, at *3–4 (Tex. App.—

Amarillo Sept. 26, 2016, orig. proceeding) (per curiam) (mem. op.).

       As previously mentioned, Odam is challenging the trial court’s allegedly improper

determination of probable cause. The tenor of that challenge connotes that the trial court

made a decision. Yet, he accompanied his petition with neither a certified nor sworn copy

of the order under attack. Nor did he provide us with any other documentation illustrating

that a decision was made or the substance of it. We simply found an uncertified copy of

a “complaint” assigned a cause number (i.e., 2019-812,178) differing from the cause

number wherein the trial court made the supposedly wrong probable cause decision (i.e.,



                                             2
2019–417,673). So, assuming arguendo that mandamus relief may issue to correct an

improper determination of probable cause, Odam failed to comply with Rule 52.3(k)(1)(A)

or provide us with a record illustrating his entitlement to relief.

       Accordingly, the petition for writ of mandamus is denied.



                                                           Per Curiam




                                               3